Citation Nr: 0902730	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  06-06 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent prior to November 19, 2007 for patellofemoral pain 
syndrome of the left knee.

2.  Entitlement to an increased evaluation in excess of 20 
percent from November 19, 2007 for patellofemoral pain 
syndrome of the left knee.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1993 to 
November 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increase in the 10 
percent rating then assigned for patellofemoral pain 
syndrome.  In a December 2007 rating decision, the RO 
assigned an increased rating to 20 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to November 19, 2007, the veteran's left knee 
disability was manifested by objective evidence of tenderness 
to palpation, full range of motion, arthritic changes and no 
instability with subjective complaints of pain, buckling, and 
popping.

3.  From November 29, 1007, the veteran's left knee 
disability is manifested by objective evidence of pain to 
palpation, slight limitation of motion, slight limp, no 
instability, and x-ray evidence of chondrocalcinosis and mild 
medial joint space narrowing characterized as mild arthritic 
changes with subjective complaints of pain, weakness, and 
instability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for patellofemoral pain syndrome of the left knee prior to 
November 19, 2007 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5260 (2008).

2.  The criteria for an evaluation in excess of 20 percent 
for patellofemoral pain syndrome of the left knee from 
November 19, 2007 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5260 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter sent in November 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim, what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  Additional letters concerning VA's 
duty to assist the veteran in the development of his claim 
were sent in March 2006 and June 2008.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The claim was readjudicated, 
and supplemental statements of the case (SSOC) were 
promulgated in April 2007, December 2007, July 2008 and 
October 2008.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) recently held that a 
statement of the case or an SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III.

The veteran's service treatment records, VA and private 
medical records have been obtained and associated with the 
claims file.  The veteran was notified of his responsibility 
to submit evidence which showed that his service-connected 
disorder had worsened, of what evidence was necessary to 
establish an increased rating, and why the current evidence 
was insufficient to award the benefits sought.  The veteran 
was also provided an opportunity to testify at a personal 
hearing, but declined.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issues to be decided 
herein is available and not part of the claim file.  See 
Mayfield III.  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Increased Rating

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
this case, the Board finds that staged ratings are 
appropriate.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14. A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

However, if a veteran has separate and distinct 
manifestations attributable to the same injury, they should 
be compensated under different diagnostic codes.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40 and 4.45 (2008), see also DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2008).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  Id. § 4.45.

Initially, it should be noted that at the time of receipt of 
the veteran's claim for an increased rating, service 
connection was established for patellofemoral pain syndrome 
of the left knee, evaluated as 10 percent disabling under 
Diagnostic Code (DC) 5259 for removal of semilunar cartilage.  
As noted by the RO in the January 2006 statement of the case, 
that evaluation was based on the veteran's complaints of 
functional loss due to pain.  In December 2007, the RO 
assigned an increased evaluation to 20 percent based on 
evidence from a November 19, 2007 VA examination which showed 
worsening of the veteran's left knee.  The RO then changed 
the diagnostic code pursuant to which the veteran's left knee 
disability was rated to DC 5260.  See Deluca, 8 Vet. App. at 
206-207; see also VAOPGCPREC 09-98 (August 14, 1998), citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  The 
specific basis for the increase is not entirely clear other 
than what appears to be an overall increase in symptomatology 
including pain and some arthritic changes, but now with some 
limitation of motion that had not been previously 
demonstrated.  In this regard, the Board notes that the 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  However, by 
analogy, painful motion of a major joint or groups caused by 
degenerative arthritis is deemed to be limited motion and 
entitled to a minimum 10 percent rating, per joint, combined 
under DC 5003, even though there is no actual limitation of 
motion.  The Board notes that the RO assigned the 20 percent 
rating under DC 5260; a 10 percent rating is the maximum 
allowable rating under DC 5259.  See 38 C.F.R. § 4.71a, DC 
5259.  Therefore, the Board observes that although the 
veteran's disability was originally rated under DC 5259 for 
removal of semilunar cartilage, the symptomatology shown to 
be associated with the veteran's left knee disability appears 
to be pain, and slight limitation of motion.  Thus, separate 
ratings under DCs 5259 and 5260 would not be in order unless 
other symptomatology not contemplated by 5260 was shown, 
which is not the case here.  Thus, from a review of the 
record, it appears that DC 5260 is a more appropriate code to 
be applied during the pendency of this appeal.  Separate 
ratings under each code cannot be assigned because there are 
no separate and distinct manifestations attributable to the 
same injury.  See Esteban, 6 Vet. App. at 259; Fanning, 4 
Vet. App. at 230.

For limitation of leg motion under Diagnostic Code 5260, a 10 
percent rating is warranted where flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2008).

A 10 percent evaluation is assigned for removal of semilunar 
cartilage which is symptomatic.  A 10 percent rating is the 
maximum allowable rating under this Diagnostic Code.  38 
C.F.R. § 4.71a, Diagnostic Code 5259 (2008).


As will be discussed further below, the veteran does not 
demonstrate loss of motion in the left knee sufficient to 
warrant the assignment of a higher rating based on limitation 
of flexion under DC 5260 prior to or from November 19, 2007.  

The veteran contends that his left knee condition has 
worsened and that he has pain, stiffness, buckling, 
fatigability, and limitation of flexion during flare-ups.  
The veteran stated that his flare-ups are caused by physical 
activity, such as walking the route for his job as a mailman.  
The veteran further stated that he loses 2 to 3 days of work 
per month due to his left knee condition.  

In February 2005, the veteran was afforded a VA joint 
examination.  The veteran reported that the left knee 
buckled, gave out, and popped when he walked for longer than 
one hour.  He also reported several incapacitating episodes 
during the year and that he missed approximately 10 days of 
work due to knee pain.  He stated he was a mailman and wore a 
knee brace while working.  He reported that he had to stop 
every hour to massage the knee and that he had difficulty 
pushing, pulling, and carrying objects and he was unable to 
squat.  He reported that he was put on light duty so that he 
worked only 4 to 6 hours per day. 

Physical examination showed normal gait and ambulation.  The 
joint was normal on inspection with no deformity, effusion, 
heat, or discoloration.  The knee was tender to palpation 
below the patella.  Stability was good.  Extension was to 0 
degrees.  Flexion was from 0 to 140 degrees and there was no 
pain.  Repetitive motion testing showed no pain, weakness, 
fatigability, or incoordination.  The diagnosis was left 
patellofemoral syndrome.

VA treatment records from 2005 to 2007 reflect that the 
veteran was treated numerous times for left knee pain, but 
there was no evidence of limitation of motion, or instability 
of the knee.  An October 2005 MRI of the veteran's left knee 
was unremarkable.  An October 2008 VA outpatient record 
showed ambulation without limp or difficulty.  There was no 
edema or effusion, and range of motion was full.

In November 2007 the veteran was afforded a second VA joint 
examination.  The veteran reported pain, weakness, and 
instability of the left knee as well as numbness in the knee 
and upper shin area.  He had flare-ups and incapacitating 
episodes when participating in physical activity which 
required the veteran to cease activity and rub and stretch 
the left knee.  Going up and down stairs and walking long 
distances caused the pain to increase.  The veteran's 
occupation required about 5 hours of walking per day while 
carrying up to 20 pounds.  The veteran was able to perform 
daily functions without assistance though his knees were achy 
at night after a full day of physical activity.  The veteran 
reported that he lost 2 to 3 days of work per month due to 
knee pain.  

Physical examination showed abnormal gait and ambulation with 
a slight limp.  The joint was normal and stable and there was 
pain on palpation of the lateral joint line.  Range of motion 
showed extension to 0 degrees and flexion from 0 to 130 
degrees.  There was no change in range of motion on 
repetition.  The diagnosis was left knee chondrocalcinosis 
with mild arthritic changes.

Private treatment records from February 2008 to June 2008 
showed the veteran had knee pain with good range of motion, 
no instability, and a small joint effusion with possible 
osteoarthritic changes.  

Based on the objective findings discussed above, the 
contemporaneous medical evidence does not show that the 
criteria for the next-higher evaluation for limitation of 
motion under Diagnostic Code 5260 have been satisfied prior 
to or from November 19, 2007.  Moreover, even with 
consideration of additional functional limitation due to 
factors such as pain and weakness under 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995), 
there has been no demonstration of functional impairment 
comparable to the criteria for the next-higher rating.  

The Board acknowledges the veteran's complaints of chronic 
left knee pain including flare-ups that limit use of the 
knee.  However, VA and private medical records showed that 
prior to November 19, 2007, the veteran had normal actual 
range of motion and no instability in the left knee, and no 
additional functional limitation due to the factors outlined 
in DeLuca, supra.  Examination findings from November 19, 
2007 continued to show mild arthritic changes of the left 
knee, but now with evidence of slight actual limitation of 
motion and evidence of chondrocalcinosis.  The Board notes 
that although the veteran's left knee disability is currently 
assigned a rating analogous to a disability manifested by 
flexion limited to 30 degrees, there are no findings 
commensurate with 30 degree limitation of flexion.  In fact, 
the evidence of record shows that the only limitation of 
motion is slight, and therefore, noncompensable under the 
rating criteria.  See 38 C.F.R. § 4.71a Diagnostic Code 5260 
(2008).  Specifically, the veteran has not demonstrated 
limitation of function to 15 degrees or less so as to warrant 
a rating of 30 percent under DC 5260.  Thus, it is clear that 
the 20 percent rating contemplates the demonstrated pain and 
slight limitation of motion shown in November 2007 as well as 
any subjective complaints of additional functional impairment 
due to weakness or fatigability.  

Therefore, the Board finds that the complaints and findings 
outlined above have been contemplated by the 10 percent 
rating prior to November 19, 2007 and the 20 percent rating 
from November 19, 2007 and a higher rating is not warranted 
under DC 5260.  

The Board has also considered whether the veteran is entitled 
to a separate rating under any other diagnostic code.  As 
noted above, the Board does not find that there is additional 
symptomatology of the left knee not contemplated under DC 
5260 that would warrant a separate rating under DC 5259.  
Further, other potentially applicable rating codes which may 
provide a basis for assigning an evaluation in excess of 20 
percent include, DC 5256, which requires ankylosis of the 
knee joint.  DC 5262 allows for a 30 percent rating when 
there is malunion of the tibia and fibula with marked knee or 
ankle disability.  Under DC 5257, a 30 percent evaluation is 
assigned for severe recurrent subluxation or lateral 
instability.  Under DC 5261, a 30 percent evaluation is 
assigned for extension limited to 20 degrees.

Here, the evidence does not show any subluxation or lateral 
instability, malunion of the tibia and fibula, ankylosis, or 
limited extension.  Thus, the other potentially applicable 
diagnostic codes are inapplicable in this case.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  

In conclusion, the Board finds that the veteran's disability 
picture, as represented by a 10 percent rating prior to 
November 19, 2007 and a 20 percent rating from November 19, 
2007 is appropriate and there is no basis for increased or 
separate ratings based on the findings as set forth above.  

The evidence does not reflect that the disability at issue 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Although the veteran has asserted 
that he has missed days of work due to his left knee 
disability, he has submitted no evidence from employers as to 
job performance, lost time, or other information regarding 
how his condition affected his ability to work as requested 
by the RO.  See June 2008 RO letter to veteran.  The Board 
finds in this case, the record demonstrates that the regular 
schedular standards are appropriate for rating purposes.  
Hence, consideration of the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321 (2008) is not warranted.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996). 




ORDER

Prior to November 19, 2007, an evaluation in excess of 10 
percent for patellofemoral pain syndrome of the left knee is 
denied.

From November 19, 2007, an evaluation in excess of 20 percent 
for patellofemoral pain syndrome of the left knee is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


